DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
 
Response to Amendment
Claims 1-3, 5-11 and 13-20 are pending in this application.
Claim rejections 35 U.S.C. 103 claims 1-3, 5-11 and 13-20 are withdrawn.
Claims 1-3, 5-11 and 13-20 are allowed in this Office Action (Renumber as 1-18). 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest found prior art is Weyerhaeuser et al. (US 20130290293) teaches that Table A includes columns 1, 2, and Table B includes columns 3, 4. The vertical union operation acts to combine these tables into Table AB that includes columns 1, 2, 3, 4. Such a vertical union operation can be executed quickly due to the use of a column oriented memory structure (e.g., a columnar database, etc.). As a result only some pointers need to be changed reflecting this new table structure ([0034]). Another prior art is Chow et al. (US 20170329786) teaches that a “joiner” type mapping fragment merges multiple tables (e.g., from source databases) into one table including a union of all columns of each merged table ([0078]). However, the cited prior arts does not appear to teach execute a structured query language (SQL) script operation that vertically appends the received database table of feature data and the plurality of additional database tables which each include a plurality of columns of derived feature data together within a single database table of features, and sort the plurality of columns of derived features values within the plurality of additional database tables based on an arrangement of the plurality of columns of features within the received database table while vertically appending the plurality of columns of features from the received database table and the plurality of additional columns of derived feature data together within the single database table of features via the SQL script operation (for claims 1, 9 and 17).
Claims 2-3, 5-8, 10-11, 13-16 and 18-20 depend from claims 1, 9 and 17 are allowable for the same reason as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen at el. (US 20200334246) teaches that the association of the columns in each table by mapping can be said to entail combining (joining) a plurality of tables into a single table using associated columns. The process of associating geographic information will be described later in greater detail ([0110]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162          

May 19, 2022